Cite as 2017 Ark. 235


                   SUPREME COURT OF ARKANSAS.
                                        No.   CR-17-324


JAMES GRIFFIN                                    Opinion Delivered   August 3, 2017
                              PETITIONER
                                                 PRO SE PETITION FOR WRIT OF
V.                                               MANDAMUS
                                                 [CRAIGHEAD COUNTY CIRCUIT
HONORABLE TONYA                                  COURT, WESTERN DISTRICT, NO.
ALEXANDER, CIRCUIT JUDGE                         16JCR-15-751]
                  RESPONDENT

                                                 PETITION MOOT.


                        JOSEPHINE LINKER HART, Associate Justice

        Petitioner James Griffin filed in this court a pro se petition for writ of mandamus in

 which he contends that the Honorable Tonya Alexander, Circuit Judge, had not acted in a

 timely manner on a pro se petition for writ of error coram nobis filed on August 16, 2016,

 in the Craighead County Circuit Court. A timely response was filed, noting that Griffin’s

 coram nobis petition had been ruled on, and, because, Griffin has received the relief he

 sought in filing the mandamus petition, it is now rendered moot.

        The Honorable Brent Davis, Circuit Judge, filed a timely response to the mandamus

 petition, noting he presides over the Third Division of the Craighead County Circuit Court

 and that he took Griffin’s plea of guilty. 1 The petition for writ of error coram nobis that is



        1
          The Honorable Victor Hill, Circuit Judge, who presided over the Sixth Division of
 the Craighead County Circuit Court, entered the sentencing order after Judge Davis took
 Griffin’s guilty plea. See Foster v. Hill, 372 Ark. 263, 275 S.W.3d 151 (2008) (a judge in a
 different division in the circuit may act in the absence of the judge handling the case). Judge
 Alexander, who was elected after Judge Hill retired, now presides over the Sixth Division
 of the Craighead County Circuit Court. It is notable that the sentencing order that was
                                    Cite as 2017 Ark. 235

the subject of the petition for writ of mandamus had been filed in the Third Division of the

Craighead County Circuit Court and named Judge Alexander as the respondent despite the

fact that Judge Alexander presides over the Sixth Division of the Craighead County Circuit

Court. Therefore, Judge Davis appropriately filed a response as the substituted respondent

in lieu of Judge Alexander thereby relieving Judge Alexander of any duty to respond or act

in this matter. Judge Davis further noted in his response that Griffin’s petition for writ of

error coram nobis was denied in an April 28, 2017 file-marked order.

        As a general rule, we will not review issues that are moot because to do so would be

to render an advisory opinion, which this court will not do. Gray v. Thomas-Barnes, 2015
Ark. 426, at 5, 474 S.W.3d 876, 879. Generally, a case becomes moot when any judgment

rendered would have no practical legal effect upon a then existing controversy. Id.; see Lott

v. Langley, 2013 Ark. 247 (Lott’s prayer for relief could no longer be granted because

election has taken place and the parties did not seek expedited consideration, rendering the

matter moot.); Barnett v. Howard, 363 Ark. 150, 211 S.W.3d 490 (2005) (Because the county

court had acted in the matter, the petition for writ of mandamus was moot.). Because

Griffin has received the relief he sought, and the subject of the mandamus action has been

acted on by the substituted respondent circuit judge, Judge Davis, the mandamus action is

moot.

        Petition moot.




signed by Judge Hill states that it is from the Sixth Division. The pleadings in the record
and Judge Davis’s own assertion indicate that this case is a Third Division case, and, as such,
it appears the notation of the Sixth Division at the top of the sentencing order is a scrivener’s
error.
                                                2